                                Case 2:19-cv-00064-JCM-VCF Document 126 Filed 06/17/21 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.,
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855, ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com
                      12        Counsel for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                 Eric Steinmetz,                               Case No. 2:19-cv-00064-JCM-VCF
                      16
                                                    Plaintiff,                 STIPULATION OF DISMISSAL OF
                      17                                                       AMERICAN HONDA FINANCE, WITH
                                        v.                                     PREJUDICE
                      18
                                 AMERICAN HONDA FINANCE; CAPITAL Complaint filed: January 10, 2019
                      19         ONE; and EXPERIAN INFORMATION
                                 SOLUTIONS, INC,
                      20
                                                    Defendants.
                      21

                      22                PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

                      23         the parties have stipulated to the dismissal of Defendant AMERICAN HONDA FINANCE, from
                      24
                                 the above captioned action, with prejudice.
                      25
                                 //
                      26
                                 //
                      27
                                 //
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-00064-JCM-VCF Document 126 Filed 06/17/21 Page 2 of 2



                                 Each party will bear its own fees and costs.
                         1

                         2              IT IS SO STIPULATED.
                                        DATED: June 17, 2021.
                         3
                                  KNEPPER & CLARK LLC                               WILSON ELSER MOSKOWITZ EDELMAN &
                         4                                                          DICKER LLP
                                  /s/ Miles N. Clark
                         5        Matthew I. Knepper, Esq., SBN 12796               /s/ Chad C. Butterfield
                         6        Miles N. Clark, Esq., SBN 13848                   Chad C. Butterfield, Esq., SBN 10532
                                  5510 So. Fort Apache Rd, Suite 30                 6689 Las Vegas Blvd. South, Suite 200
                         7        Las Vegas, NV 89148                               Las Vegas, NV 89119
                                  Email: matthew.knepper@knepperclark.com           Email: chad.butterfield@wilsonelser.com
                         8        Email: miles.clark@knepperclark.com
                                                                                    Counsel for Defendant
                         9        KRIEGER LAW GROUP, LLC                            American Honda Finance
                      10          David H. Krieger, Esq., SBN 9086
                                  2850 W. Horizon Ridge Parkway, Suite 200
                                  Henderson, NV 89052                               NAYLOR & BRASTER
                      11
                                  Email: DKrieger@kriegerlawgroup.com
                      12                                                            /s/ Jennifer L. Braster
                                  Counsel for Plaintiff                             Jennifer L. Braster, Esq., SBN 9982
                      13                                                            1050 Indigo Drive, Suite 200
                                                                                    Las Vegas, NV 89145
                      14                                                            Email: jbraster@nblawnv.com
                      15
                                                                                    JONES DAY
                      16                                                            Cheryl L. O’Connor, Esq., SBN 14745
                                                                                    3161 Michelson Drive, Suite 800
                      17                                                            Irvine, CA 92612-4408
                                                                                    Email: Coconnor@jonesday.com
                      18

                      19                                                            Counsel for Defendant
                                                                                    Experian Information Solutions, Inc.
                      20
                                                  ORDER GRANTING STIPULATION OF DISMISSAL OF
                      21
                                                    AMERICAN HONDA FINANCE WITH PREJUDICE
                      22
                                 IT IS SO ORDERED.
                      23                                               _________________________________________
                                                                       UNITED STATES DISTRICT COURT JUDGE
                      24

                      25                                               DATED this
                                                                             June ____
                                                                                    23,day of _______________ 2021
                                                                                        2021
                                                                                     Steinmetz v. American Honda Finance et al
                      26                                                                    Case No. 2:19-cv-00064-JCM-VCF
                      27         Distribution: All ECF-registered counsel of record via email generated by the court’s ECF system.
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW                                                           2 of 2
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
